Being unable to concur in the conclusion reached by the majority, I must respectfully dissent.
The basic issue in this case is whether there was a contract between appellant and appellee for the purchase of a new Ferrari Testarossa. The evidence can permit no other conclusion but that there was such a contract as a matter of law. There was some question as to the required time of performance by appellee, but no question as to the existence of the contract. Not only is the judgment of the trial court contrary to the manifest weight of the evidence, but it is contrary to the evidence and contrary to law. The majority correctly states that the trial court could not ignore the language that "[t]his order shall not become binding until accepted by dealer or his authorized representative." However, the evidence, even if construed most strongly in favor of defendant, permits no other conclusion but that the order was accepted by the dealer or his authorized representative.
As the trial court found, the purchase contract referred to as "retail buyer's order" does contain the following words in bold face type: "THIS ORDER SHALL NOT BECOME BINDING UNTILACCEPTED BY DEALER OR HIS AUTHORIZED REPRESENTATIVE." However, there is nothing in the contract indicating how the dealer shall manifest its acceptance of the order. The trial court and the majority erroneously assume that the signature of some person with express authority from the dealer was a requisite for such acceptance. *Page 437 
This is contrary both to the evidence and the law. As well stated in 17A American Jurisprudence 2d (1991) 195, Contracts, Section 185:
"In the absence of a statute requiring a signature or an agreement that the contract shall not be binding until it is signed, parties may become bound by the terms of a contract, even though they do not sign it, where the assent is otherwise indicated, such as by acceptance of benefits under the contract * * *."
Here, the contract does not require signing by the dealer but, instead, merely requires acceptance by the dealer. There are two manifestations of acceptance by the dealer. First, a signature of a salesperson and, second, negotiation of the deposit check in the amount of $1,000 by the dealer. The order form does not contain a line for dealer's signature but, instead, contains only three signature lines, the first labelled "purchaser's signature"; the second labelled "salesperson"; and the third labelled merely "per," with an indication of "name and title" and "date" under the line. The order is signed by appellant and has the hand-printed signature of a Dean McDonald on the "salesperson" line and nothing on the "per" line.
The majority states that the word "per" automatically requires a signature for acceptance citing Frohn v. Cent. TrustCo. (App. 1946), 47 Ohio Law Abs. 341, 72 N.E.2d 303, as authority for this erroneous conclusion. However, Frohn supports and requires the conclusion reached in this dissent under the circumstances of this case. If the purchase order here reads as the one in Frohn, the majority opinion would be correct. However, the Frohn purchase order read in pertinent part, as follows:
"`* * * I/we hereby accept the above proposition
"`Witness: The Central Trust Company
Per:
"`I/we hereby acknowledge receipt of One Hundred Dollars
($100.00) payment as above provided.
"`The Central Trust Company
(Name of Broker)
"`By Jethro Mitchell.'"
The purchase order in this case, however, reads in pertinent part, as follows:
"Purchaser agrees that this Order includes all the terms and conditions * * * and as of the date hereof comprises the complete and exclusive statement of the terms of the agreement relating to the subject matters covered hereby, and that THISORDER SHALL NOT BECOME BINDING UNTIL ACCEPTED BY DEALER OR HISAUTHORIZED REPRESENTATIVE. Purchaser by his execution of Order * * * acknowledges that he has read its terms and conditions and has received a true copy of this order.
"PURCHASER'S SIGNATURE [James R. Arnett, Jr.] "SALESPERSON [Dean McDonald]. "Per_________________________________________ "(Name and Title)                (Date)" *Page 438 
The difference from the Frohn form is apparent. Here, the only indication of name is that of the salesperson not that of the dealer. Unlike Frohn, there are no words indicating acceptance — rather, little more than acknowledgement of receipt of the order.
More important, in Frohn, the deposit check was not cashed,
rather, as stated at 47 Ohio Law Abs. at 344, 72 N.E.2d at 304: "This check was never cashed or deposited to the credit of the defendant, but was returned by it to the plaintiff." (Emphasis added.) Here, however, the deposit check in the amount of $1,000 was cashed, and the proceeds retained by appellee and no refund was offered, although appellee contends that was its intent. In short, the cashing of the deposit check constitutes acceptance
of the order in the absence of an express provision to the contrary. This is consistent with Frohn and all pertinent law.2
Appellee and the trial court rely upon some "secret" internal procedures of appellee as indicative of the necessity of the signing of the order by some authorized person on behalf of defendant dealer. There is no such requirement in the contract, and finding of fact number twenty-two as to the nature of the signature on the salesperson line was strictly internal to appellee dealer, and there is no indication that it was communicated to appellant as a condition precedent to the acceptance of the order. In short, we start with the apparent authority of the salesperson to bind the dealership since there is nothing in the purchase order or otherwise communicated to appellant that the addition of McDonald's hand-printed signature on the order form was not sufficient to constitute acceptance by the dealer. In exchange for this indication of acceptance by the dealer, appellant gave appellee dealer a check in the amount of $1,000 as a deposit.
This check was accepted and cashed by appellee dealer, and such monies are retained to this date, although there is some indication that appellee intended to return the deposit sometime later but, due to some problem with its records, did not tender a return of the deposit to appellant.
Under a contract such as is herein involved, providing that the order is not binding until accepted by the dealer or his authorized representative, accepting and cashing a deposit check in a substantial amount (here $1,000), constitutes an acceptance by the dealer. No other conduct or act of the dealer is required to constitute acceptance of the order. If the dealer did not accept the order, it necessarily follows that it would not accept the deposit and would return the *Page 439 
check, rather than cash it. On the other hand, if the dealer accepted the order, the dealer naturally would cash the deposit check and retain it. That is what was done here and, accordingly, there was an acceptance of the order by the dealer, appellee.
Likewise, there is no definition of "authorized representative" in the purchase order form, and there is no reason that a purchaser making an order would not understand that the person who wrote up the agreement and signed a name on the agreement would manifest such acceptance in the absence of something on the order form to the contrary. Here, there is nothing to the contrary. The evidence permits only one possible conclusion as a matter of law and that is that the order was accepted by appellee dealer. In addition, however, the acceptance of the dealer was reaffirmed by letter from appellee's new car sales manager, dated October 24, 1988, which also outlined the method of payment upon delivery. Even though the letter also solicited the purchase of another vehicle for sale by appellee, this did not detract from the communication indicating that appellee dealer had accepted appellant's order.
As clearly set forth in the trial court's conclusions of law, the error here is one of law in that the trial court assumed that the language on the order form as to acceptance requires an actual signature of someone with express authority to act on behalf of appellee dealer in order to manifest acceptance. This is an error of law. No such signature is required, nor is it required that the person signing have express authority. Apparent authority is sufficient. The form itself implies that the salesperson is sufficient since that is the only express indication of signature on the order form itself.
The "per" line is at best ambiguous, and there is no finding that appellant knew of any secret policy of appellee that the order would not be binding upon appellee dealer unless signed by a particular person, such as the sales manager. There is no such requirement nor even a suggestion in the document itself, the order form. Likewise, the trial court alluded to some refundability policy of appellee to negate the acceptance of the deposit. Not only is such policy not part of the agreement, the order form, but again a secret, apparently uncommunicated, modification by appellee. However, no such refund was made to appellant, even though a refund was made to others when requested. The fact that appellant did not request a refund is significant only to indicate the contract still existed and that appellant did not waive his rights under the contract.
In short, the judgment of the trial court is contrary to law. All three assignments of error should be sustained, and the judgment of the trial court reversed.
2 Furthermore, as indicated in 77 Corpus Juris Secundum (1952) Sales, Section 28 (cited by the majority) Section 28(c) correctly states:
"[A]cceptance may be shown by the acts, conduct, or words of a party recognizing the existence of the contract of sale." *Page 440